        Case 7:20-cv-00912-KMK
        Case 7:20-cv-00912-KMK Document
                               Document 17
                                        16 Filed
                                           Filed 06/17/20
                                                 06/17/20 Page
                                                          Page 1
                                                               1 of
                                                                 of 13
                                                                    13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHARTWELL THERAPEUTICS LICENSING
LLC,

                      Plaintiff,                     No. 7:20-cv-912 (KMK) (LMS)

                      vs.
                                                     STIPULATED CONFIDENTIALITY
HARRIS PHARMACEUTICAL, INC.,                         AGREEMENT AND PROTECTIVE
                                                     ORDER
                      Defendant.


       WHEREAS, the parties to this action (jointly the "Litigants" and each individually a

"Litigant") request that this Court issue a protective order pursuant to Federal Rule of Civil

Procedure 26( c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery or trial in this action;

       WHEREAS, the Litigants, through counsel, agree to the following terms; and

       WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored

protective order governing the pretrial phase of this action,

       IT IS HEREBY ORDERED that any person subject to this Order - including without

limitation the Parties to this action (including their respective corporate parents, successors, and

assigns), their representatives, agents, experts, and consultants, witnesses, third parties/non-

parties, and all other interested persons with actual or constructive notice of this Order - will

adhere to the following terms, upon pain of contempt:

       1.     With respect to "Discovery Material" (i.e., information of any kind produced,

disclosed, or made available for viewing or inspection in the course of discovery in this action,

including information produced, provided, or maintained by third parties) that a person has

designated as "Confidential" or "Attorneys' Eres Onlf' pursuant to this Order1 no per~9n ~\l~j~~t
           Case 7:20-cv-00912-KMK
           Case 7:20-cv-00912-KMK Document
                                  Document 16
                                           17 Filed
                                              Filed 06/17/20
                                                    06/17/20 Page
                                                             Page 22 of
                                                                     of 13
                                                                        13



to this Order may disclose such Confidential or Attorneys'-Eyes-Only Discovery Material to

anyone else except as this Order expressly permits. Additionally, no person subject to this Order

may utilize such Confidential or Attorneys' -Eyes-Only Discovery Material except as provided for

herein.

          2.   As limited by the standards set forth below, any Discovery Material produced

subject to the terms of this Order may be considered "Confidential" or "Attorneys' Eyes Only"

and given confidential treatment as described below. All protected Discovery Material produced

subject to this Order shall be designated or stamped "CONFIDENTIAL" or "ATTORNEYS'

EYES ONLY" as appropriate.

          3.   Any Litigant or non-party producing, disclosing, or making available for inspection

and viewing Discovery Material (a "Producing Party") may designate as "Confidential" only the

portion(s) of such material or information that it reasonably and in good faith believes consists of

(a) confidential or propriety technical, financial, commercial, or business information; (b)

information that constitutes a trade secret; (c) highly personal information; or (d) information the

Producing Party received in confidence from any source.

          4.   The Producing Party may designate as "Attorneys' Eyes Only" only the portion(s)

of Discovery Material that it reasonably and in good faith believes consists of Discovery Material

that is so competitively sensitive that it could cause competitive harm to that Producing Party, or

any other Litigant or non-party, if disclosed to persons other than the Producing Party.

          5.   Where a Producing Party has designated Discovery Material as Confidential,

anyone receiving such Confidential Discovery Material may disclose such Confidential

information only to the following persons:

               a.      the recipient's attorneys representing it in this action;




                                                  2
        Case 7:20-cv-00912-KMK
        Case 7:20-cv-00912-KMK Document
                               Document 16
                                        17 Filed
                                           Filed 06/17/20
                                                 06/17/20 Page
                                                          Page 33 of
                                                                  of 13
                                                                     13



              b.      outside experts or consultants retained by the recipient's counsel for
                      purposes of this action, provided they have signed a Non-Disclosure
                      Agreement in the form attached hereto as Exhibit A;

              c.      secretarial, paralegal, clerical, duplicating, and data processing personnel of
                      the foregoing;

              d.      the Court, including any court of appeal, and court personnel;

              e.      any noticed or subpoenaed deponent, provided that it appears that the
                      witness authored or received a copy of the Discovery Material, was
                      involved in the subject matter described therein, or is employed by the
                      Producing Party, or if the Producing Party consents to such disclosure;

              f.      any vendor retained by or for the Litigants to host or store electronic
                      discovery or to assist in preparing for pretrial discovery, trial, and/or
                      hearings, including, but not limited to, court reporters, videographers,
                      litigation support personnel, copy services, jury consultants, and individuals
                      retained to prepare demonstrative and/or audiovisual aids for use in the
                      courtroom or in depositions or mock jury sessions, as well as their staff,
                      stenographic, and clerical employees whose duties and responsibilities
                      require access to such materials, provided that such vendor first executes a
                      Non-Disclosure Agreement in the form attached hereto as Exhibit A;

              g.      any mediator or arbitrator that the Litigants engage in this matter or that this
                      Court appoints, provided such person has first executed a Non-Disclosure
                      Agreement in the form attached hereto as Exhibit A; and

              h.      the Litigants' officers, directors, employees, and/or agents who are required
                      to participate in decisions with reference to this lawsuit.

       6.     Where a Producing Party has designated Discovery Material as "Attorneys' Eyes

Only," anyone receiving such Attorneys' -Eyes-Only Discovery Material may disclose such

information only to the following persons:

              a.      the recipient's attorneys representing it in this action;

              b.      outside experts or consultants retained by recipient's counsel for purposes
                      ofthis action, provided they have first signed a Non-Disclosure Agreement
                      in the form attached hereto as Exhibit A;

               c.     secretarial, paralegal, clerical, duplicating and data processing personnel of
                      the foregoing;

               d.     the Court, including any court of appeal, and court personnel;



                                                 3
         Case 7:20-cv-00912-KMK
         Case 7:20-cv-00912-KMK Document
                                Document 17
                                         16 Filed
                                            Filed 06/17/20
                                                  06/17/20 Page
                                                           Page 44 of
                                                                   of 13
                                                                      13



                e.     any deponent, provided that it appears that the witness authored or received
                       a copy of the Discovery Material, or if the Producing Party consents to such
                       disclosure;

               f.      any vendor identified in Paragraph 5(f) above, provided that such vendor
                       first executes a Non-Disclosure Agreement in the form attached hereto as
                       Exhibit A; and

               g.      any mediator or arbitrator that the Parties engage in this matter or that this
                       Court appoints, provided such person has first executed a Non-Disclosure
                       Agreement in the form attached hereto as Exhibit A.

        7.     With respect to the Confidential or Attorneys'-Eyes-Only portions of any

Discovery Material other than deposition transcripts and exhibits, the Producing Party or its

counsel may designate such portion as Confidential or Attorneys' Eyes Only by marking the same

as "CONFIDENTIAL" or "ATTORNEYS' EYES ONLY," as appropriate.

       8.      A Producing Party claiming that Discovery Material that is electronically stored or

that otherwise cannot conveniently be labeled pursuant to this Order (including without limitation

information maintained by the Litigants' third-party logistics providers) shall notify opposing

counsel in writing, prior to such information being made available to the recipient, that such

information is designated and shall be kept as Confidential or Attorneys' Eyes Only (as the case

may be) pursuant to the terms of this Order.

        9.     A Producing Party or its counsel may designate portions of deposition transcripts

as Confidential or Attorneys'-Eyes-Only Discovery Material either by: (a) making a statement on

the record before the close of the deposition that specifies those portions of the transcript that shall

be so designated pursuant to this Order, in which case the reporter will bind the transcript of the

designated testimony in a separate volume and mark it as "CONFIDENTIAL" or "ATTORNEYS'

EYES ONLY," as appropriate; or (b) within fourteen days after receipt of the final deposition

transcript, notifying the reporter and all counsel of record in writing of the specific pages and lines

of the transcript that are to be desisnated Confidential or Attorneys' Ey~~ Qnly,    D\lfing th~ period

                                                   4
         Case
         Case 7:20-cv-00912-KM
              7:20-cv-00912-KMKK Document
                                 Document 16
                                          17 Filed
                                             Filed 06/17 /20 Page
                                                   06/17/20  Page 55 of
                                                                     of 13
                                                                        13



between the deposition and the time when the fourteen-day period after receipt of the final

transcript has run, all deposition transcripts shall be treated as Confidential Discovery Material in

the manner provided for in this Order.

       10.     Recipients of Confidential or Attorneys' -Eyes-Only Discovery Material under this

Order shall keep and maintain such Discovery Material in the strictest of confidence and may use

such material solely for the prosecution and defense of this action and any appeals thereto, and not

for any business, commercial, or competitive purpose, or in any other action or proceeding

(including, but not limited to, arbitration, mediation, or any other formal or informal dispute

resolution process other than between the Litigants and for the purpose of resolving the claims in

this action). Each person who has access to Discovery Material designated as Confidential or

Attorneys' Eyes Only pursuant to this Order must take all due precautions to prevent the

unauthorized or inadvertent disclosure of such material. Nothing contained in this Order, however,

will affect or restrict the rights of any Producing Party with respect to its own Discovery Material

produced in this action.

        11.    No information that is in the public domain, which is already known by the

receiving Litigant through proper means, which is or becomes available to a Litigant from a source

other than a Producing Party who asserts that such information is confidential, rightfully in

possession of such information on a non-confidential basis, shall be deemed or considered to be

Confidential or Attorneys' Eyes Only material under this Order.

        12.    If counsel for a Litigant receiving Discovery Material designated as Confidential

or Attorneys' Eyes Only hereunder objects to such designation of any or all of such material, the

following procedure shall apply:

                a.     Counsel for the objecting Litigant shall serve on the Producing Party via
                       email or letter a written objection to such designation, which shall describe



                                                  5
         Case 7:20-cv-00912-KMK
         Case 7:20-cv-00912-KMK Document
                                Document 16
                                         17 Filed
                                            Filed 06/17/20
                                                  06/17/20 Page
                                                           Page 66 of
                                                                   of 13
                                                                      13



                       with particularity the Discovery Material in question and shall state the
                       grounds for objection. Counsel for the Producing Party shall respond in
                       writing via email or letter to such objection within 14 days, and shall state
                       with particularity the grounds for asserting that the Discovery Material is
                       Confidential or Attorneys ' Eyes Only. If no timely written response is made
                       to the objection, the challenged designation will be deemed to be void. If
                       the Producing Party makes a timely response to such objection asserting the
                       propriety of the designation, counsel shall then meet and confer in good
                       faith in an effort to resolve the dispute.

               b.      If a dispute as to a Confidential or Attorneys' -Eyes-Only designation of
                       Discovery Material cannot be resolved by agreement, the proponent of the
                       designation being challenged shall present the dispute to the Court initially
                       by telephone or letter, in accordance with Local Civil Rule 37.2 and the
                       Court' s Individual Practices, before filing a formal motion for an order
                       regarding the challenged designation. The Discovery Material that is the
                       subject of the filing shall be treated as originally designated pending
                       resolution of the dispute.

       13.     To the extent consistent with applicable law, the inadvertent or unintentional

disclosure or production of Confidential or Attorneys'-Eyes-Only Discovery Material that should

have been designated as such, regardless of whether such material was so designated at the time

of disclosure or production, shall not be deemed a waiver in whole or in part of a Producing Party' s

claim of confidentiality, either as to the specific Discovery Material disclosed or as to any other

material or information concerning the same or related subject matter. Such inadvertent or

unintentional disclosure may be rectified by notifying in writing counsel for all Litigants to whom

the Discovery Material was disclosed that the material should have been designated Confidential

or Attorneys' Eyes Only, within a reasonable time after becoming aware of the inadvertent or

unintentional disclosure or production. Such notice shall constitute a designation of the Discovery

Material as Confidential or Attorneys' Eyes Only under this Order.

        14.    When the inadvertent or mistaken disclosure or production of any Discovery

Material protected by privilege, work-product immunity, or any other applicable protection is

discovered by the Producing Party and brought to the attention of the recipient( s), each recipient



                                                  6
         Case 7:20-cv-00912-KMK
         Case 7:20-cv-00912-KMK Document
                                Document 16
                                         17 Filed
                                            Filed 06/17/20
                                                  06/17/20 Page
                                                           Page 77 of
                                                                   of 13
                                                                      13



shall treat such material in accordance with Federal Rule of Civil Procedure 26(b)(5)(B). Such

inadvertent or mistaken disclosure or production of such Discovery Material shall not by itself

constitute a waiver by the Producing Party of any claims of privilege. work-product immunity, or

any other applicable protection, and Federal Rule of Evidence 502(b) and (d) shall apply.

However, nothing herein restricts the right of the recipient to challenge the Producing Party' s claim

of privilege or other protection within a reasonable time after receiving notice of the inadvertent

or mistaken disclosure or production.

        The party or non-party receiving the information that it believes is subject to attorney-client

privilege and/or attorney work-product immunity but was inadvertently disclosed shall promptly

notify the producing party of that belief. No party or non-party that received the inadvertently

produced or disclosed information under the provisions of this Order may use any Documents

received that may have been inadvertently disclosed unless and until ruling by the Court, nor may

that party use any information contained in or obtained from such inadvertent production in this

action or for any purpose absent ruling from the Court. If the Receiving Party or non-party wishes

to challenge the propriety of the claim of privilege or immunity, it may do so only by filing a

motion with the Court. The inadvertently disclosed information must be preserved until the claim

is resolved.

        15.     This Order shall not deprive any Litigant or non-party of its right to object to

discovery by any other Litigant, nor limit any Litigant's or non-party's rights with respect to

Discovery Material except as specifically provided herein. This Order is being entered without

prejudice to the right of any Litigant to move the Court for modification or for relief from any of

its terms.




                                                   7
         Case 7:20-cv-00912-KMK
         Case 7:20-cv-00912-KMK Document
                                Document 16
                                         17 Filed
                                            Filed 06/17/20
                                                  06/17/20 Page
                                                           Page 88 of
                                                                   of 13
                                                                      13



        16.     In filing Confidential or Attorneys'-Eyes-Only Discovery Material with the Court,

or filing portions of any pleadings, motions, or other papers that disclose such Confidential or

Attorneys' -Eyes-Only-Discovery Material ("Confidential Court Submission"), the Parties shall

publicly file a redacted copy of the Confidential Court Submission via the Electronic Case Filing

System. The Parties shall file an rm-redacted copy of the Confidential Court Submission under

seal with the Clerk of this Court, and the Parties shall serve this Court and opposing counsel with

rm-redacted courtesy copies of the Confidential Court Submission. To the extent the procedure

outlined in this paragraph is contrary to the Local Civil Rules of this Court, or the Court' s

Individual Practices, those Local Civil Rules or Individual Practices shall control.

        17.     Before trial or any Court hearing in this action at which counsel for a Litigant may

wish to present Discovery Material designated Confidential or Attorneys' Eyes Only pursuant to

this Order, counsel for the Litigants, and the Producing Party if it is not a party to this action, shall

confer regarding the appropriate means to protect the confidentiality of the information that

counsel desires to present to the Court or at trial. If counsel cannot reach an agreement, counsel

may apply to the Court for resolution of the issue.

        18.     The Court retains the discretion as to whether to afford Confidential or Attorneys' -

Eyes-Only treatment to any Discovery Material designated as Confidential or Attorneys' Eyes

Only and submitted to the Court in connection with any motion, application, hearing, or trial in

this action.

        19.     Nothing in this Order will prevent any Litigant from producing any Confidential or

Attorneys'-Eyes-Only Discovery Material in its possession in response to a lawful subpoena or

other compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Litigant gives written notice to the Producing Party of the subpoena




                                                    8
            Case 7:20-cv-00912-KMK
            Case 7:20-cv-00912-KMK Document
                                   Document 17
                                            16 Filed
                                               Filed 06/17/20
                                                     06/17/20 Page
                                                              Page g
                                                                   9 of
                                                                     of 13
                                                                        13



or other request as soon as reasonably possible, and if possible by the time allowed under the

request, at least 10 days before any disclosure. Upon receiving such notice, the Producing Party

will bear the burden to oppose compliance with the subpoena, other compulsory process, or other

legal notice, if the Producing Party deems it appropriate to do so.

           20 .   This Order shall survive the termination of this action and shall remain in full force

and effect unless modified by an Order of this Court or by the written stipulation of the parties

filed with the Court.

       21.        This Court will retain jurisdiction over all persons subject to this Order to the extent

necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt

thereof.

       22 .       Within ninety (90) says of the final conclusion of this action, including all appeals

and expiration of time to file appeals, each Litigant or other individual subject to the terms hereof

shall assemble and return to the originating source all originals and unmarked copies of

Confidential or Attorneys' -Eyes-Only Discovery Material, or, at the election of the Producing

Party, destroy, all copies of Confidential or Attorneys ' -Eyes-Only Discovery Material that contain

and/or constitute attorney work product, as well as excerpts, summaries and digests revealing

Confidential or Attorneys ' -Eyes-Only Discovery Material, and to certify to the applicable

Producing Party that the material has been returned or destroyed; provided, however, that counsel

may retain complete copies of all transcripts and pleadings, including any exhibits attached thereto,

for archival purposes, subject to the provisions of this Order. To the extent a Party requests the

return of Confidential or Attorneys' -Eyes-Only material from the Court after the final conclusion

of the litigation, including the exhaustion of all appeals therefrom and all related proceedings, the

Party shall file a motion seeking such relief.




                                                     9
         Case
         Case 7:20-cv-00912-KMK
              7:20-cv-00912-KMK Document
                                Document 16
                                         17 Filed
                                            Filed 06/17/20
                                                  06/17/20 Page
                                                           Page 10
                                                                10 of
                                                                   of 13
                                                                      13



Dated: June 17, 2020


 WESTERMAN BALL EDERER MILLER
 ZUCKER & SHARFSTEIN, LLP                    MORGAN, LEWIS & BOCKIUS LLP


                                             By~~--
                                                 Michael E. Tracht
    Annie P. Kubic
                                                 101 Park A venue
    1201 RXR Plaza
                                                 New York, New York 10178-0060
    Uniondale, New York 11556
                                                 212-3 09-6000
    (516-622-9200)
                                                 michael .tracht@morganlewis.com
    akubic@westermanllp.com
                                                 John K. Gisleson
                                                 (pro hac vice application forthcoming)
 HAHN & HESSEN LLP
                                                 One Oxford Centre, 32nd Floor
                                                 Pittsburgh, PA 15219-6401
                                                 412-560-3300
     Gilbert Backenroth                          john.giselson@morganlewis.com
     Stephen J. Grable
     Steven R. Aquino                        Attorneys for Defendant
     488 Madison A venue                     Harris Pharmaceutical, Inc.
     New York, New York 10022
     Telephone: 212-478-7200
     Fax: 212-478-7400
     jamato@hahnhessen.com
     saquino@hahnhessen.com

 Attorneys for Plaintiff Chartwell
 Therapeutics Licensing LLC




IT IS SO ORDERED.



Dated:     6/17/20
                                     Kenneth M. Karas
                                     United States District Judge




                                        10
Case
Case 7:20-cv-00912-KMK
     7:20-cv-00912-KMK Document
                       Document 16
                                17 Filed
                                   Filed 06/17/20
                                         06/17/20 Page
                                                  Page 11
                                                       11of
                                                          of 13
                                                             13




               EXIDBIT A
        Case 7:20-cv-00912-KMK
        Case 7:20-cv-00912-KMK Document
                               Document 16
                                        17 Filed
                                           Filed 06/17/20
                                                 06/17/20 Page
                                                          Page 12
                                                               12 of
                                                                  of 13
                                                                     13



UNITED STATES DISTRJCT COURT
SOUTHERN DISTRJCT OF NEW YORK

CHARTWELL THERAPEUTICS LICENSING
LLC,

                       Plaintiff,                     Civil Action No. 7:20-cv-912 (KMK) (LMS)

                       vs.
                                                      NON-DISCLOSURE AGREEMENT
HARRJS PHARMACEUTICAL, INC.,

                       Defendant.


       I, _ _ _ _ _ _ _ _ _ _ _ _ __., acknowledge that I have received a copy of, have

read, and understand all terms of the Protective Order in this action governing the use of

Confidential or Attomeys'-Eyes-Only Discovery Material. I represent that I am a person or

authorized representative of an entity permitted by the Protective Order to obtain such Discovery

Material. I agree that I will not disclose such Discovery Material to anyone other than the

permitted recipients specified in the Protective Order and will use such Discovery Material only

for purposes of this action. I further agree that, within ninety (90) days after the final conclusion

of this action, including exhaustion of all appeals, I will return all Confidential and Attorneys' -

Eyes-Only Discovery Material to the Producing Party or attorney from whom I received it. I

understand that I am submitting myself of the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order, or of this Non-Disclosure Agreement,

could subject me to punishment for contempt of Court.

       To the extent that I am signing this Non-Disclosure Agreement on behalf of an entity

authorized to receive Confidential or Attorneys' -Eyes-Only Discovery Material pursuant to the
        Case
        Case 7:20-cv-00912-KMK
             7:20-cv-00912-KMK Document
                               Document 16
                                        17 Filed
                                           Filed 06/17/20
                                                 06/17/20 Page
                                                          Page13
                                                               13of
                                                                 of13
                                                                    13



Protective Order, the terms of this Non-Disclosure Agreement and the Protective Order shall bind

myself personally and the company on whose behalf I am executing it.


Dated: - - - - - - -                        Signature: _ _ _ _ _ _ _ _ _ _ _ _ __

                                            Company: _ _ _ _ _ _ _ _ _ _ _ _ __




                                                2
